Title: To Thomas Jefferson from the Board of Trade, with Reply, 8 October 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas



Board of Trade Octor. 8th 1779.

We tho’t it prudent, before Mr. Smith’s departure, that he should inform the Board what he expected would be allowed him for his Expences on his intended trip to Europe, that no difficulties might arise with respect to this matter on his return. He has consulted Mr. Beall on the occasion, who it seems lately made the same tour himself, and procured his Opinion, which is herewith submitted to His Excellency in Council. We have only to observe that, as by our Instructions Mr. Smith is to make no stay in France, his Expences there cannot be great.
Mr. Smith will certainly be entitled to have the most comfortable Provision made for him in case he should be so unhappy as to fall into the Enemies Hands: The Honble. Board will therefore be pleased to write such a distinct Letter to Doct. Franklin on this Head, as well as with respect to Soliciting his Interest to obtain his enlargement should he be taken, as they may think proper. Mr. Smith will want Money on his Arrival in France to bear his Expences to, and support him in, Holland, which we hope may be obtained by a Letter to Mr. Penet.
j. ambler dun: rose
Oct. 9. 1779.
The council approves of allowing to Mr. Smith five hundred pounds sterling for the trip and that they draw on Mr. Penett & co. for that sum accordingly.

Th: Jefferson

